United States Court of Appeals
                        For the First Circuit


Nos. 10-1524, 11-1388

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

   GEOVANNY RAMÍREZ-NEGRÓN, a/k/a Lambe; OBED ALVARADO-MERCED,

                        Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]



                                Before

                       Lynch, Chief Judge,
              Torruella and Selya, Circuit Judges.



     Rafael F. Castro Lang for appellant Geovanny Ramírez-Negrón.
     José Luis Novas Debien for appellant Obed Alvarado-Merced.
     Myriam Y. Fernández González, Assistant United States
Attorney, with whom Thomas F. Klumper, Assistant United States
Attorney, Rosa Emilia Rodriguez-Velez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                              May 9, 2014
           LYNCH, Chief Judge.         Defendants Geovanny Ramírez-Negrón

("Ramírez") and Obed Alvarado-Merced ("Alvarado") were members of

a large drug trafficking conspiracy.            Ramírez was a wholesaler of

cocaine, which the drug trafficking organization would process into

cocaine base (more commonly known as crack).                  Alvarado was a

street-level seller. Both defendants were indicted, along with 109

other members of the conspiracy; the two were charged with counts

of aiding and abetting possession with intent to distribute at

least one kilogram of heroin, five kilograms of cocaine, fifty

grams of cocaine base, and one hundred kilograms of marijuana, all

within 1000 feet of a public school, along with related conspiracy

charges.   Both defendants pled guilty, agreed that the trial judge

would   find   the   relevant   drug    quantities     for   sentencing,    and

reserved the right to contest or appeal any drug quantities found.

After detailed evidentiary hearings, the district court sentenced

each to a Guidelines sentence: Ramírez to a term of 162 months'

imprisonment (a downward departure of 100 months from the bottom of

the Guidelines range), and Alvarado to a term of 132 months'

imprisonment (within the Guidelines range).

           On appeal, Ramírez and Alvarado originally challenged the

sufficiency    of    the   evidence   to     support   the   district   court's

factfinding with respect to Guidelines considerations -- namely

drug quantity and, for Ramírez only, leadership role.                   Ramírez

argued that the factfinding as to drug quantity in his case


                                       -2-
depended entirely on unreliable hearsay and thus violated his due

process rights, and that there was insufficient evidence to support

a leadership finding.        Alvarado argued that there was insufficient

evidence to support the drug quantity finding.

            After we heard oral argument, the Supreme Court issued

its decision in Alleyne v. United States, 133 S. Ct. 2151 (2013).

The parties submitted supplemental briefing on the impact, if any,

of Alleyne, and both defendants argued that their sentences must be

reversed    because       they   were   imposed       by    virtue      of   judicial

factfinding    by     a   preponderance       of   the     evidence     as   to   drug

quantities.    The defendants admit they did not raise this issue at

trial or in their opening briefs on appeal.

            We affirm.       We hold that there was no Alleyne error at

all because all elements of the defendants' crimes of conviction

under 21 U.S.C. § 841(a)(1) and (b)(1)(C) were admitted as part of

the guilty pleas and neither defendant was sentenced based on a

mandatory   minimum       sentence.     We     also      reject   the    defendants'

respective evidentiary challenges.

                                        I.

            For purposes of these sentencing appeals, we consider the

facts   from    the       change-of-plea      colloquies,         the    presentence

investigation reports (PSRs), and the transcripts of the sentencing

hearings.     See United States v. Ihenacho, 716 F.3d 266, 269 (1st

Cir. 2013).


                                        -3-
          The defendants belonged to a large drug trafficking ring

that operated in Ponce and Juana Díaz, Puerto Rico, from at least

2003.   The organization sold cocaine base, cocaine, heroin, and

marijuana at several distribution points, including these: the

Ernesto Ramos Antonini ("Pámpanos") Public Housing Project, El

Tuque Ward, Rosaly Public Housing Project, and Salistral Ward in

Ponce, as well as the Kennedy Public Housing Project in Juana Díaz.

          The Federal Bureau of Investigation (FBI) and other

federal agencies, working with a division of the Puerto Rico Police

Department (PRPD), investigated the drug ring between November 2007

and June 2008.     PRPD Agent Carlos León Acosta ("León") and other

officers interviewed cooperators, made arrests and drug seizures,

and conducted surveillance.      The investigation covered all of the

drug points, but most of the surveillance occurred at Pámpanos.

While conducting that surveillance, the investigators, including

Agent   León,    took   videos   of    the     organization's   activities,

ultimately capturing footage of drug dealing on 78 different days

at Pámpanos.

          The investigation ultimately produced evidence, including

both the video footage and testimony from cooperating witnesses,

that both defendants were participants in the drug ring.          Ramírez,

also known as "Lambe," was in charge of the distribution of all of

the narcotics sold at Salistral.            Ramírez was also identified as

the wholesale supplier of cocaine for the entire organization by a


                                      -4-
cooperating    witness   testifying   before   the   grand   jury;   that

testimony was later admitted during Ramírez's sentencing hearing.

At the later sentencing hearing, Agent León clarified that the

cocaine Ramírez supplied was "cooked" into crack.            Agent León

further explained that he had learned from a cooperating witness

that Ramírez received all of the profits from the heroin sold at

the Kennedy drug point.     Ramírez joined the conspiracy no later

than 2005.

             Alvarado was identified as a street-level seller in the

organization, dealing in crack, heroin, cocaine, and marijuana. He

was seen at the distribution point at Pámpanos in surveillance

videos on fifteen dates, and was filmed selling drugs on nine of

those days.    Alvarado was involved in the conspiracy for at least

85 days.

             On May 27, 2008, a grand jury indicted Ramírez and

Alvarado, along with 109 other members of the conspiracy, on seven

conspiracy and drug trafficking counts.        The indictment charged

both with: conspiracy to possess with intent to distribute at least

one kilogram of heroin, five kilograms of cocaine, fifty grams of

cocaine base, and one hundred kilograms of marijuana, all within

1000 feet of a public school (Count 1); aiding and abetting in the

distribution of each of those drugs and quantities listed within

1000 feet of a public school (Counts 2-5); and narcotics forfeiture

(Count 7).     See 18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1), 846, 860,


                                  -5-
853.   Ramírez, but not Alvarado, was also charged with conspiracy

to possess firearms during a drug trafficking crime (Count 6). See

18 U.S.C. § 924(o).

             Both defendants pled guilty to all charges but contested

the drug quantities attributable to them.          Ramírez also contested

the two-level sentencing enhancement for leadership role that the

government sought.    The district court held extensive hearings for

each defendant in the conspiracy to determine the drug quantity

individually     attributable   to    each   for   sentencing    purposes,

following United States v. Correy, 570 F.3d 373, 380, 382-84 (1st

Cir. 2009), and to determine whether any role enhancements were

justified.

             The evidentiary hearings for both defendants showed that

the drug organization sold large quantities of its products.

Proceedings in both cases focused on Pámpanos as the drug point for

which the prosecution had the most available evidence.            Pámpanos

operated 24 hours per day, with sellers working two twelve-hour

shifts.   At least two sellers would work during each shift.           The

drugs at Pámpanos and elsewhere were sold in individual baggies; a

"package" consisted of 25 baggies.           During the course of the

investigation at Pámpanos, agents seized a collection of 399

baggies of crack.    From that seizure, the agents learned that each

baggie contained approximately 0.2 grams of crack.              Thus, each

package of 25 baggies contained approximately 5 grams of crack.


                                     -6-
          The drug ring primarily sold crack, but it also sold

lesser amounts of heroin, cocaine, and marijuana, in that order.

At the sentencing hearings, Agent León testified that he could not

always tell during his surveillance whether a baggie contained

crack or cocaine, but he could distinguish heroin and marijuana by

their different packaging and appearance.     He further testified

that, during an uninterrupted half-hour period of surveillance at

Pámpanos, a seller had been observed making approximately 25 sales

during a shift for which three sellers were active.   He noted that

the drug points would sometimes make more sales than that, with

surveillance videos showing a single seller making seven or eight

transactions in just a few minutes, while at other times they would

be less busy, with "short periods" of a few minutes passing between

transactions.   Agent León explained that he corroborated the level

of activity shown in this particular sample as relatively typical

by comparing it to videos from other days and by confirming it with

cooperators.

          Agent León testified that he then extrapolated in order

to arrive at an estimate of total drug quantity. He explained that

this overall level of sales activity corresponded to about 50 sales

per seller per hour, and that with three sellers active (as there

were at the time this particular video was filmed) this would give

approximately 150 sales per hour at Pámpanos.     Within those 150

transactions, Agent León then estimated that approximately 40


                                -7-
involved crack, and that the remaining 110 transactions involved

heroin, marijuana, or cocaine.        From there, Agent León multiplied

the hourly sales of crack by 24, then multiplied by 0.2 grams per

sale, resulting in a total of approximately 200 grams of crack (40

packages, or 1000 baggies) sold per day at Pámpanos.

             Agent León's estimate was slightly lower than the PSR's

overall estimate of 250 grams of crack sold per day at Pámpanos,

and   was   generally   consistent    with   a   cooperator's    grand   jury

testimony that he had sold 14 packages during his last day at

Pámpanos.1

             The   district   court   used   Agent   León's     estimate   to

determine the quantities of crack foreseeable by each defendant.

As to Ramírez, the government had asked the court to find that at

least 4.5 kilograms were foreseeable, explaining that this amount

is less than a single month's total sales of crack at Pámpanos

alone and noting that Ramírez had been involved in the conspiracy

for years, much more than the single month needed to prove 4.5

kilograms.     The district court agreed that the government proved

that quantity by a preponderance of the evidence.          It explained:

             I provide full credit to the amount of drugs
             that was determined by [Agent León] who had
             surveillance, who performed surveillance in


      1
        If the cooperator's co-seller sold a similar number, the
two would have sold about 28 packages during their 12-hour shift.
If the other shift was similar, the drug point would have sold
about 56 packages in 24 hours. This is higher than, but still
comparable to, the estimate that Agent León gave.

                                      -8-
           Sal[i]stral and at Pampanos and who saw plenty
           of television t.v. videos of the drug
           transactions at Pampanos and at the Salistral
           ward, and who interviewed the cooperators, and
           who had access, as I had access, to the grand
           jury transcripts.

That quantity triggered a base offense level of 38 for Ramírez.

The court then found that a two-level leadership enhancement was

justified, noting that "I could have gone higher [than two levels]

there.   But the presentence report reflects only two levels.            The

United States has not objected.     So I go with two."     The court then

applied another two-level increase for selling drugs in a protected

location   and    a   three-level       decrease   for     acceptance     of

responsibility,   leaving   a   total    offense   level   of   39.     This

corresponded to a 262 to 327 month Guidelines range, from which the

court departed downward by 100 months to impose a prison term of

162 months.      The district court described Ramirez's crime of

conviction as 21 U.S.C. § 841(a)(1) (the baseline drug distribution

offense not premised on any specific quantity) and made no mention

of any mandatory minimum that might imply a conviction for an

aggravated version of the crime.2




     2
        The written judgment does not cite or rely on 21 U.S.C.
§ 841(b)(1)(A). The dissent notes that it does recite a quantity
of 50 grams of cocaine base. However, the judgment also recites
quantities of one kilogram of heroin, five kilograms of cocaine,
and 100 kilograms of marijuana. That is because those were the
conspiracy-wide quantities charged in the indictment, and Ramírez
pleaded guilty to that count -- not because the district court
chose to insert its own quantity findings into the judgment.

                                  -9-
              As to Alvarado, the court calculated a lesser quantity.

The court noted that the government's evidence showed that Alvarado

had participated in the conspiracy for 85 days.                    It then rejected

the    government's    suggestion    that      it   find     a    quantity   of     4.5

kilograms.      The court credited the evidence showing an average of

40 drug transactions per hour at the Pámpanos drug point, below

Agent León's estimate, and further estimated that crack was sold

"at a conservative rate of 20 baggies per hour" because it was "the

best-selling substance."       That estimate was about half of the 40

baggies of crack per hour that Agent León had estimated were sold

at Pámpanos.      From there, the court, again favorably to Alvarado,

assumed    "the   lowest   average       of   cocaine      base    dose"   that     was

supported by the evidence, 0.075 grams (below Agent León's estimate

of 0.2 grams), which Alvarado had explicitly asked the court to

adopt.    The court then found that these numbers gave a total of at

least 36 grams of crack sold daily, which yielded "a total of not

less   than    3.06   kilograms"    of    crack     sold    over    the    course    of

Alvarado's 85-day participation. The court concluded that, because

Alvarado knew the drug point operated 24 hours per day, the entire

quantity of 3.06 kilograms was foreseeable by Alvarado.

              That finding corresponded to a base offense level of 36,

which was triggered by a quantity of at least 2.8 kilograms of

crack. After including an aggravating adjustment for selling drugs

in a protected location and mitigating adjustments for minor


                                     -10-
participation generally, minor participation in drug trafficking,

and acceptance of responsibility, the court reached a total offense

level of 31, corresponding to a Guidelines range of 120 to 135

months.    The court described Alvarado's crime of conviction as

§ 841(a)(1) and made no mention of any mandatory sentencing range

implying a conviction for an aggravated version of the crime.                  The

court sentenced Alvarado to a term of 132 months, within the

Guidelines range.3

                                       II.

            We   first   reject    the       defendants'   newfound      Alleyne

argument, then turn to the original issues on appeal.

            In   supplemental     briefs      filed   after     we   heard   oral

argument, both defendants argued that their sentences violate the

Sixth    Amendment   because    they     were   imposed    on    the   basis   of

factfinding by a judge on a preponderance of the evidence standard

rather than by a jury on a beyond a reasonable doubt standard.                 See

Alleyne, 133 S. Ct. at 2162-63.          These arguments are meritless.

            Alleyne instructs that a defendant's Sixth Amendment

right to a trial by jury requires that "facts that increase



     3
        Both defendants also received supervised release terms of
ten years. Neither defendant had the prior convictions necessary
to trigger an extended supervised release term.       Thus, this
supervised release term is well above any mandatory minimum that
could have applied -- five years under § 841(b)(1)(A), four under
§ 841(b)(1)(B), and three under § 841(b)(1)(C) -- and gives no
indication that the district court sentenced the defendants under
§ 841(b)(1)(A) rather than § 841(b)(1)(C).

                                    -11-
mandatory minimum sentences must be submitted to the jury." Id. at

2163 (emphasis added).    Alleyne is equally clear what the Sixth

Amendment does not require, explaining: "Our ruling today does not

mean that any fact that influences judicial discretion must be

found by a jury.    We have long recognized that broad sentencing

discretion, informed by judicial factfinding, does not violate the

Sixth Amendment."   Id.   In other words, factual findings made for

purposes of applying the Guidelines, which influence the sentencing

judge's discretion in imposing an advisory Guidelines sentence and

do not result in imposition of a mandatory minimum sentence, do not

violate the rule in Alleyne.     The holdings of the seven circuit

courts to have addressed this issue agree with our view.       See,

e.g., United States v. Rodriguez, No. 13-30742, 2014 WL 968841, at

*1 (5th Cir. Mar. 13, 2014) (per curiam) (holding that sentencing

judge may find facts that do not change mandatory minimum or

maximum statutory ranges); United States v. Robinson, No. 13-4384,

2014 WL 406782, at *2 (3d Cir. Feb. 4, 2014) (per curiam) (holding

that district court "retained the ability to make factual findings

necessary to calculate [defendant's] advisory Sentencing Guidelines

range" without submitting those questions to a jury); United States

v. Valdez, 739 F.3d 1052, 1054 (7th Cir. 2014) (holding that, where

"[t]here is no indication . . . that the district judge thought her

sentencing discretion was cabined by a higher statutory minimum"

than that supported by the drug quantities charged or admitted by


                                -12-
defendant, district court's calculation of "a greater drug quantity

solely for purposes of determining [defendant's] Guideline range"

did not violate Alleyne rule); United States v. Holder, 549 F.

App'x 214, 215 (4th Cir. 2014) (per curiam) ("[A]lthough judicially

determined facts are no longer relevant after Alleyne to deciding

the applicable mandatory minimum, the factual findings needed to

calculate a defendant's advisory Guidelines range are still within

the district court's province."); United States v. Baum, 542 F.

App'x 724, 727 (10th Cir. 2013) (holding that district court's

factfinding for Guidelines purposes, without altering mandatory

minimum, was permissible under Alleyne); United States v. Johnson,

732 F.3d 577, 583-84 (6th Cir. 2013) (holding that judicial

factfinding of crack cocaine quantity does not violate Alleyne rule

where it does not alter mandatory minimum sentence); United States

v. Ibrahim, 529 F. App'x 59, 64 (2d Cir. 2013) ("Because the

Sentencing     Guidelines    are   advisory     rather    than   mandatory,

application of guidelines enhancements that do not increase the

statutory    maximum   or   minimum   penalty   neither    implicates   nor

violates a defendant's Sixth Amendment right to a jury trial."

(citation omitted)).

             We flatly reject the proposition that all drug quantity

calculations made under the advisory Guidelines must be submitted

to a jury.    That would be both contrary to Alleyne and an extension

of Alleyne.    We are not empowered to do so under United States v.


                                   -13-
Booker, 543 U.S. 220, 245 (2005). Accord Valdez, 739 F.3d at 1054.

We also flatly reject the argument that, absent the imposition of

a mandatory minimum sentence, there is Alleyne error here.          It is

evident from the statutory scheme that drug quantity is not an

element of every drug distribution crime, including under Alleyne.

See Alleyne, 133 S. Ct. at 2162 (holding that, for Sixth Amendment

purposes, a fact is an element of the offense only when it alters

the available sentencing range).      The "default" drug distribution

crime, with a sentencing range of 0 to 20 years, can be proven

without   any   allegation   of   quantity   at   all.   See   21   U.S.C.

§ 841(b)(1)(C).    This stands in sharp contrast to the aggravated

drug distribution crimes, in which some triggering quantity of

drugs must be proven.    See id. § 841(b)(1)(A), (b)(1)(B).4

           Our decisions in prior cases hold that failing to prove

an individualized drug quantity is an Alleyne error only in cases

in which the defendant has been convicted and sentenced under the



     4
         Prior First Circuit cases have held that, in a drug
conspiracy case, the defendant's eligibility for a statutory
mandatory minimum sentence is controlled by an individualized drug
quantity attribution, see United States v. Colin-Solis, 354 F.3d
101, 103 (1st Cir. 2004), whereas his statutory maximum sentence is
controlled by a conspiracy-wide drug quantity attribution, see
United States v. Correy, 570 F.3d 373, 377 (1st Cir. 2009). It is
unclear whether this asymmetry may remain after Alleyne.        The
parties here do not raise the issue, and we do not consider it. We
do note, however, that to the extent the dissent argues that the
availability of a life sentence as the statutory maximum shows that
the defendants were sentenced under the aggravated provisions of
§   841(b)(1)(A)    rather   than   the   default   provisions   of
§ 841(b)(1)(C), that pre-Alleyne asymmetry defeats the conclusion.

                                   -14-
aggravated version of the statute -- that is, where an enhanced

mandatory minimum applies.   See, e.g., United States v. Delgado-

Marrero, 744 F.3d 167, 185-86 (1st Cir. 2014); United States v.

Pena, 742 F.3d 508, 509 (1st Cir. 2014); United States v. Harakaly,

734 F.3d 88, 90, 92-93 (1st Cir. 2013).      Likewise, we have held

that no Alleyne error occurs where, as here, the defendant is

convicted of, and sentenced pursuant to the penalty provisions of,

the default crime.   See United States v. Doe, 741 F.3d 217, 234

(1st Cir. 2013).     No Alleyne error occurs when a defendant's

sentence is based entirely on Guidelines considerations without

changing the applicable mandatory minimum.

           With these principles in mind, we turn to the facts of

this case as to each defendant.   If Ramírez had been convicted of

an aggravated version of the crime, the mandatory minimums to which

he could have been exposed were 10 years for 50 grams or more of

cocaine base or 5 years for 5 grams or more; if Alvarado had been

convicted of an aggravated version, the mandatory minimums to which

he could have been exposed were 10 years for 280 grams or more of

cocaine base or 5 years for 28 grams or more.        See 21 U.S.C.

§ 841(b)(1), amended by Pub. L. No. 111-220, 124 Stat. 2372

(2010).5   As noted, Ramírez was sentenced to 162 months, while


     5
        The mandatory minimums of 10 years and 5 years are now
triggered by quantities of 280 grams and 28 grams of cocaine base,
respectively, due to amendments in the Fair Sentencing Act of 2010
(FSA), Pub. L. No. 111-220, 124 Stat. 2372, 2372 (2010). Whether
a defendant is subject to pre- or post-FSA penalties depends on the

                               -15-
Alvarado was sentenced to 132 months, and both sentences were

explicitly based on Guidelines considerations.

A.        Ramírez

          As stated, no Alleyne error occurs when there is no

mandatory minimum sentence imposed which is triggered by judicial

factfinding.   Ramírez's case fits this model.   The record provides

no evidence that the district court made any findings to trigger a

10-year mandatory minimum; rather, it shows that the court imposed

a Guidelines sentence.6    That distinguishes Ramírez's case from


date of sentencing: defendants sentenced before the FSA's effective
date of August 3, 2010 are subject to pre-FSA penalties, while
those sentenced afterward are subject to post-FSA penalties. See
Dorsey v. United States, 132 S. Ct. 2321, 2326 (2012). Ramírez was
sentenced in March 2010 and so is subject to the pre-FSA penalties;
Alvarado was sentenced in March 2011 and so is subject to the post-
FSA penalties.
     6
       After calculating the Guidelines range, the court departed
downward from it, reasoning:
          Based on a total offense level of 39 and a criminal
     history category of I, the guideline imprisonment range
     in this particular offense is from 262 to 327
     [months] . . . .
          The Court notes Mr. Ramirez has no diagnosis of any
     mental disorder or [any] major physical depression.
     However the Court is aware he has had a history of
     marijuana use and Percocet pills. . . . The Court further
     notes that even though the defendant has one criminal
     [history] point the instant offense is his first
     conviction of a felony offense. . . .
          The Court recognizes the following mitigating [§]
     3553 factors: First, he was the first defendant amongst
     the leaders who plead [sic]. . . . The Court further
     recognizes the defendant's stressful, tough, difficult
     childhood . . . .
          Taking into consideration the above-mentioned
     factors and in order also to avoid sentencing
     disparities, a variance in sentence will be imposed that

                               -16-
Alleyne, in which judicial factfinding "alter[ed] the legally

prescribed punishment so as to aggravate it." 133 S. Ct. at 2162.

Indeed, neither the judge nor either party at sentencing even

mentioned that a mandatory minimum was under consideration, and

there is no indication that the sentencing judge considered Ramírez

to have been convicted of anything other than the default crime.

Instead, the sentence was based only on Guidelines considerations.

Given that clear basis for the sentence, we cannot say that any

judicial     factfinding   altered      Ramírez's   legally    prescribed

sentencing    range.    Ramírez   has    provided   no   evidence   to   the

contrary, and we see none in the record.7

           Ramírez argues that Alleyne still governs because his

sentence, even if imposed under the Guidelines, exceeds the 10-year

mandatory minimum.     We disagree.     The fact that Ramírez's sentence

falls above the 10-year mandatory minimum is insufficient to

establish that the mandatory minimum governed or that an Alleyne



     is sufficient but not greater than necessary.
          Therefore, it is the judgment of this Court that
     this defendant is hereby committed to the custody of the
     Bureau of Prisons to be imprisoned for a term of 162
     months as to counts one through five. This represents a
     variance from the guidelines of over one hundred months.
The mandatory minimum played no part in this assessment.
     7
        Ramírez argues that a reference to the mandatory minimum at
his change-of-plea hearing shows that his sentence was based on the
mandatory minimum. Apart from the fact that this hearing occurred
more than ten months before his sentencing proceeding, there is no
evidence in the record that the district court considered that
earlier remark while imposing sentence.

                                  -17-
error occurred. In Alleyne, the Court explained that the fact that

a sentence was available even without improper judicial factfinding

does not negate a Sixth Amendment error because the improper

factfinding would change the elements of the crime.     See Alleyne,
133 S. Ct. at 2162.      We think it follows that the fact that a

sentence is above a potential mandatory minimum does not create a

Sixth Amendment error where there has been no change in the

elements of the crime.    Cf. United States v. Caba, 241 F.3d 98, 101

(1st Cir. 2001) (holding that no Apprendi error occurred where

district court sentenced defendant based on Guidelines range, even

though quantity of crack cocaine that district court found for

Guidelines purposes was high enough to allow higher statutory

maximum).     There is no Alleyne error in Ramírez's case.

B.           Alvarado

             Alvarado likewise was not sentenced based on a mandatory

minimum, but rather was sentenced under the Guidelines.        While

pronouncing sentence with respect to Alvarado, the district court

explained:

                    Based on a total offense level of 31,
             and a criminal history category of I, the
             guideline imprisonment range is from 120 to
             135 months with a fine range of 15,000 to
             20,000, plus a supervised release term of 10
             years. . . .
                    Now, the Court does not provide any
             downward    departure    as    a    mitigating
             circumstance related to diminished mental
             capacity because of the report which the Court
             received on August 26th, 2010 from the


                                 -18-
                  forensic evaluation performed by Dr. Manuel A.
                  Guttierrez. . . .
                         Therefore, the sentence for this
                  defendant is to be imprisoned for a term of
                  132 months as to counts one, two, three, four,
                  and five to be served concurrently with each
                  other.

This        sentence,        like    Ramírez's,    was    based   on    Guidelines

considerations.             It did not depend in any way on a mandatory

minimum, nor is there any indication in the record that the

sentencing judge considered Alvarado to have been convicted of an

aggravated version of the crime to which a mandatory minimum would

have attached.          Thus, as with Ramírez's sentence, no Alleyne error

occurred with respect to Alvarado's sentence.8

                                           III.

                  We now turn to the defendants' challenges to the adequacy

of the evidentiary base for the district court's findings of fact

in support of its Guidelines sentences.

A.                Ramírez

                  1.        Use of Hearsay Evidence

                  Ramírez's principal argument is that the district court

based       its    Guidelines       factfinding,   and   thus   its   sentence,   on




        8
        Given the facts outlined in this opinion, no reasonable
jury could have found that the defendants were responsible for drug
quantities below the respective thresholds triggering the mandatory
minimum sentences. As a result, even if an Alleyne error occurred,
it was harmless beyond a reasonable doubt. See Harakaly, 734 F.3d
at 95-96.

                                           -19-
unreliable hearsay evidence, in violation of his due process

rights.

           Reliable    hearsay   is,    of    course,     admissible    during

sentencing proceedings. See, e.g., United States v. Cash, 266 F.3d
42, 44 (1st Cir. 2001).      Ramírez cites cases from other circuits

finding due process violations when the district court "reli[ed] on

accomplice hearsay without adequate indicia of reliability," United

States v. Corral, 172 F.3d 714, 716 (9th Cir. 1999), or when

allegations that were "false or unreliable . . . made the basis for

the sentence," United States v. McGowan, 668 F.3d 601, 606 (9th

Cir. 2012).   See also United States v. Robinson, 164 F.3d 1068,

1070 (7th Cir. 1999); United States v. Huckins, 53 F.3d 276, 280

(9th Cir. 1995).   He also cites to United States v. Tavano, 12 F.3d
301, 305-07 (1st Cir. 1993), in which this court vacated a sentence

on due process grounds where the district court had refused to

consider evidence of drug quantity favorable to the defendant that

had not been introduced at trial. From these cases, Ramírez argues

that   sentences   based   entirely    on    unreliable    hearsay   evidence

violate due process.

           Even    assuming,     without      deciding,     that     Ramírez's

formulation of the rule is correct, this argument fails.               There is

no indication that the hearsay testimony used was unreliable.

Indeed, the district court squarely confronted the question of the

reliability of the hearsay testimony with respect to foreseeable


                                   -20-
drug quantity.       The court found that the hearsay testimony was

corroborated by Agent León's own surveillance and his review of the

surveillance videos other officers had taken.                With respect to the

hearsay evidence pertaining to Ramírez's leadership role, the

district     court    likewise     addressed     the    reliability       question

directly, noting that "the information is quite reliable" because

it was supported by Agent León's personal knowledge and observation

of the videos, as well as the court's own independent review of

those videos.

            Because the district court carefully ensured that the

evidence it relied upon was corroborated, Ramírez's sentence was

not driven by the admission of unreliable hearsay.                   Thus, the due

process rule that he cites is not implicated.                  Ramírez does not

argue that a due process violation may occur even when the hearsay

is reliable, as the district court permissibly found here.

            2.        Sufficiency of Evidence of Leadership

            Ramírez     further    argues      that    the    evidence    of   his

leadership role in the conspiracy was insufficient to justify the

district court's finding that he was a leader, which triggered a

two-level Guidelines enhancement.              This argument, however, is

waived     because    Ramírez     explicitly     abandoned      it    during   the

sentencing hearing.      At the final hearing, the following exchange

took place:

            THE COURT: . . . You realize that I read a
            transcript that [Ramírez] is also a leader.

                                      -21-
               Your leader undoubtedly.   I don't think you
               are challenging the two point that is are
               [sic] being provided, right.
               MR. RIVERA: No. No. Those two points no. It
               is gist [sic] if I could argue for just a
               little bit.9

When asked directly, in other words, counsel for Ramírez explicitly

abandoned any challenge to the leadership enhancement. This waived

any argument that the evidence did not show Ramírez's leadership

role.       See United States v. Rodriguez, 311 F.3d 435, 437 (1st Cir.

2002).

               Even if Ramírez had not waived this argument, we would

still find the two-level enhancement justified.         The Guidelines

provide that, when contemplating a leadership enhancement, courts

should consider factors such as:

               the exercise of decision making authority, the
               nature of participation in the commission of
               the offense, the recruitment of accomplices,
               the claimed right to a larger share of the
               fruits   of   the   crime,   the   degree   of
               participation in planning or organizing the
               offense, the nature and scope of the illegal
               activity, and the degree of control and
               authority exercised over others.

U.S.S.G. § 3B1.1, cmt. (n.4) (2012).         Here, the district court

heard evidence that Ramírez had been entitled to "all the profits

for heroin" sold at the Kennedy drug point, and that he was an

owner of the Salistral drug point.         Together with his role as a



        9
        Ramírez's counsel went on to reiterate the argument that
the drug quantity calculation was not supported by reliable
evidence, then turned to mitigating factors.

                                    -22-
wholesale supplier across several different drug points, this

evidence shows, at a minimum, that Ramírez had claimed a right to

a larger share of the criminal profits, performed a greater degree

of planning or organizing the offenses, engaged in a wide scope of

the illegal activity, and exercised a substantial degree of control

and authority over others.           That is sufficient to justify the

leadership enhancement.

B.         Alvarado

           Alvarado argues that the district court's findings on

drug quantity in his case were not supported by the evidence

presented at the sentencing hearings.

           We    review      the   district   court's   factual   decisions

regarding drug quantity for clear error.            See United States v.

Green, 426 F.3d 64, 66 (1st Cir. 2005). Drug quantity findings may

"be based on approximations" as long as those approximations

"represent reasoned estimates of drug quantity."          United States v.

Ventura, 353 F.3d 84, 88 (1st Cir. 2003).          A defendant may be held

responsible     only   for    drug   quantities   "foreseeable    to   [that]

individual."    United States v. Correy, 570 F.3d 373, 380 (1st Cir.

2009).   Foreseeability encompasses "not only . . . the drugs [the

defendant] actually handled but also . . . the full amount of drugs

that he could reasonably have anticipated would be within the ambit

of the conspiracy."       United States v. Santos, 357 F.3d 136, 140

(1st Cir. 2004).


                                      -23-
           The   district   court    found   that   a   quantity   of   3.06

kilograms of crack cocaine was reasonably foreseeable to Alvarado.10

This finding was not clearly erroneous.        It was based on the most

lenient   assumptions   toward   Alvarado    that   the   record   allowed:

quantities of just 0.075 grams per baggie, based on Alvarado's

request that the court use that more favorable estimate; just 20

baggies of cocaine base per hour, based on a conservative estimate

from Agent León's testimony about the amount of activity at

Pámpanos and amply supported by video footage; 24-hour operation of

Pámpanos, based on Agent León's testimony and grand jury testimony

from cooperators; and 85 days' worth of participation in the

conspiracy, based on the favorable assumption that Alvarado did not

participate before the date of the first recording on which he

appeared or after the date of the last recording.            Each of these

conclusions was a "reasoned estimate," Ventura, 353 F.3d at 88,

directly grounded in the evidence, and none was clearly erroneous.

Nor was there clear error in the total finding of 3.06 kilograms of

cocaine base resulting from those factors.

           Alvarado points to these assumptions in his favor as

evidence that the findings were unreliable.             He argues that the

district court's unwillingness to adopt the government's evidence


     10
         The offense level in the Guidelines would have been
triggered by a finding as low as 2.8 kilograms.    We need not
consider the differences between the two quantities, however,
because the district court's finding of the larger quantity was
sufficiently supported by the record.

                                    -24-
wholesale reveals that the court found that evidence unconvincing,

but that "if there was no sufficient basis to conclude legally, and

reliably that 40 [crack] transactions occurred every hour [as Agent

León testified], then there is no sufficient basis to conclude

either that 20 transactions per hour took place."    That argument

fails.   Determining drug quantity is "likely to require . . . the

exercise of sound judgment" on the part of the district court, and

a district court's decision to make "reasonable" estimates in favor

of the defendant is not itself grounds for concluding that the

evidence is unreliable.   United States v. Bernier, 660 F.3d 543,

548 (1st Cir. 2011); see also id. at 548-49 (approving, "without

serious question," the district court's "measured approach, [which]

evaluated the testimony carefully, and erred, if at all, on the

side of caution" by "us[ing] conservative figures and low-end

estimates").   That principle controls here: the district court's

use of conservative estimates was part of a measured and scrupulous

approach to calculating the quantity foreseeable to Alvarado.   It

does not show that the calculation lacked justification entirely.

                                IV.

           We affirm.




                  - Dissenting Opinion Follows -




                               -25-
            TORRUELLA, Circuit Judge, dissenting.          As this case

stands, both defendants pleaded guilty to all but the alleged drug

quantity, and no jury played a part in the district court's finding

regarding this essential element of the charged offenses.           Their

sentences cannot rest on an element that was neither pled to nor

found by a jury beyond a reasonable doubt.              Accordingly, the

defendants' sentences are required to be vacated, and the case

remanded for resentencing.       See United States v. Alleyne, 133 S.

Ct. 2151 (2013).

            In this appeal, defendants originally challenged their

sentences on evidentiary grounds.      After oral arguments, but while

our decision here was still pending, the Supreme Court decided in

Alleyne that any fact that increases the mandatory minimum sentence

that a defendant stands to receive is an element of the offense

that must be found by a jury beyond a reasonable doubt.            Id. at

2156.    Understandably, because Alleyne had not been decided, the

district court did not inform defendants Ramírez and Alvarado of

this right.    Instead, the district court made determinations of

drug    quantity   by   a   preponderance   of   the   evidence,   without

submitting this question to a jury, and sentenced defendants under

a   mandatory minimum, in violation of Alleyne.           This was clear

error on the part of the court.      My brethren disagree.

            Although the district court acted within the bounds of

the law as it stood at the time of sentencing, the law has changed,


                                   -26-
and the district court's reliance on what was, at the time, an

accepted practice, cannot save the sentence from running afoul of

the Sixth Amendment.      My colleagues rely on assumptions, which I

will dispel, to reach a result that I find flies in the face of

what is now a clearly established constitutional right.

                              I.    Background

           I take no issue with the majority's recitation of the

facts and only add, and perhaps reiterate, what I find is relevant

to respectfully espouse my view that they are mistaken.

A.   Procedural History

           In   May   2008,   a    grand    jury   returned   a   seven-count

indictment against Alvarado, Ramírez, and 109 other co-defendants

for, inter alia, conspiracy to possess with intent to distribute

narcotics, in violation of 21 U.S.C. §§ 841(a)(1). The defendants,

who had initially pled not guilty, changed their pleas to guilty,

refusing however, to concede that they were responsible for any

specific drug amount. Drug quantity, and thus, the statutory range

of punishment they would be exposed to, would be determined during

sentencing.

           In order to uphold its opinion, the majority is of the

view that mandatory minimums were never at play during sentencing

proceedings for either defendant.            The district court made no

mention of the phrase, they contend, hence it must be that the

court considered only the Guidelines at sentencing, and proceeded


                                     -27-
to sentence both defendants, according to the Guidelines, and

within the zero-to-twenty year statutory range of the subsection of

§ 841 that does not require a finding of drug quantity.

           The record shows otherwise, and contravenes my brethren's

assumptions    and   no-harm-done   conclusion.   Perusal    of   the

transcripts of the change of plea and sentencing hearings, the

sentences imposed, and other parts of the record provide more than

enough detail to trump any doubt that mandatory minimums were

definitive, and integral to the sentencing proceedings.     As I will

elaborate in more detail, the exchanges between the court and

counsel are particularly relevant to defeating the majority's view.

They clearly establish that the district court was at all times

considering a statutory range of ten years to life, which, under §

841 (b)(1)(A) required a drug quantity determination of 280 grams

in the case of cocaine base.

           To the extent the drug quantities attributable to each

defendant -- and the mandatory minimums that go with them -- were

determined by the district court, rather than a jury, and were

found by a preponderance of the evidence, the Alleyne error is

inescapable.

B.   Change of Plea Hearing

           During the change of plea hearing held for defendants on

May 8, 2009, both indicated that they intended to contest the drug

quantity amounts attributed to them, as well as their roles in the


                                -28-
conspiracy, during the sentencing proceedings.           To be sure, both

defendants refused to admit any drug quantity.         A lengthy exchange

between the court and counsel ensued regarding, inter alia, the

applicable statutory minimum as to each defendant.

            Discussions of the mandatory minimum in the change of

plea hearing began when the government declared that the maximum

sentence the defendants were exposed to was a "term of life

imprisonment, [and] at least ten years of supervised release," and

specifically as to the conspiracy charge, "up to life imprisonment

. . . . and a minimum of ten years."         Tr. for Chg. of Plea Hr'g. at

46-47.     Later on, the judge remarked that "[t]he statutory is

clear. It's ten to life as to all."          Id. at 53, 54.

            But that was not the end of it.            A discussion then

followed regarding the ability of each defendant to enter a

straight guilty plea to an indictment where each substantive count

carries a ten-year mandatory minimum, while not conceding drug

quantity.    The district court expressed concern that, with such a

guilty plea, it could not sentence defendants to less than the ten-

year   minimum,    regardless   of    what   could   later    be   proven   at

sentencing.       Id. at 58-59.      Counsel for Alvarado maintained,

however, that each defendant was entitled to an individualized drug

amount determination, and that if the minimum quantity threshold

was not proven, the ten year mandatory minimum could not be

imposed.    Id. at 60.


                                     -29-
              The district court then briefly revisited our decision in

United States v. Colón-Solís, 354 F.3d 101 (1st Cir. 2004).                     In

Colón-Solís we held that to apply a mandatory minimum sentence for

a   drug   conspiracy      coconspirator,     the     court    must    make     an

individualized       finding,   by   a   preponderance    of   the     evidence,

ascribing the triggering drug quantity to that coconspirator.                  Id.

at 103.    Enlightened by that principle, the district court then

remarked that "[i]n order to determine the applicable minimum, the

court, notwithstanding any other statement made, as to each and

every   one     of   the   counts,   reserves   the    specific       individual

sentencing amount . . . . which may be below the statutory minimum

of ten years."       Tr. for Chg. of Plea Hr'g. at 70-71.         The question

of the applicable statutory minimum was in the mind of all players,

and was left open for determination at the sentencing proceedings.

              The U.S. Probation Office representative then proceeded

to compose the PSR. It underwent several changes and amendments as

a result of court orders and objections from defendants, mostly

regarding drug quantity attributions. A final PSR was submitted to

the district court in January 2010, and it reflected a 56 grams-

per-day amount sold at Pámpanos, and an offense level of 33.                  Once

again, both Ramírez and Alvarado objected to the drug quantity

assessment in the sentencing memoranda they filed prior to their

sentencing hearings.




                                     -30-
C.   Sentencing

           1.     Alvarado's Sentencing Hearings

           Sentencing proceedings for Alvarado began on February 1,

2010, with an offer from the government to stipulate the drug

quantity for a mandatory minimum sentence of 120 months; the ten

year minimum under § 841(b)(1)(A).          The court acknowledged the

government's offer and, upon Alvarado's refusal to stipulate any

drug quantity, warned that by not accepting the stipulation, he was

exposed to a penalty that, according to the drug quantity found by

the court, may or may not reach the threshold for the mandatory

minimum.   The court then stated that "[t]he burden of proof is on

the United States by a preponderance of the evidence, not beyond a

reasonable doubt standard because the amount is not an element of

the crime", and explained once again that if he were to accept the

government's offer, he would receive the mandatory minimum sentence

for 50 grams of crack of ten years.        Tr. for Sent. Hr'g. for Def.

Alvarado, Feb. 1, 2010 at 7.     Thereafter, there were several other

references to what amount of crack would trigger which statutory

minimum.      Alvarado   remained   steadfast   in   his   opposition   to

accepting any drug quantity, and the government proceeded to

attempt to make its case.

           Agent León was the main witness for the prosecution at

sentencing.     His testimony was based on personal surveillance,




                                    -31-
video recordings, his presence at a drug seizure, and information

relayed to him by cooperating witnesses.

                Agent León testified that he conducted surveillance 10 to

15 times during daytime and approximately 15 times during nighttime

for 30- to 60-minute periods, and from a distance of 50 to 200

feet.        He estimated that around 200 grams of crack were sold each

day, totaling six kilograms per month, based on his calculations

that each small baggy contained 0.2 grams of crack multiplied by 25

(the number of small baggies in a single package) and then by 40

(the number of packages sold per day).           He stated that he made

these estimates on the basis of averages extrapolated from 30-

minute periods of video and from personal surveillance.               In

addition, he stated that he reached that figure through interviews

he carried out with sellers who had become cooperators. These

cooperators were not presented as witnesses at sentencing. He also

interviewed the individual that made the video recordings who

personally saw transactions that were not in the videos.        Finally,

he extrapolated from his presence at a drug seizure where 400 bags

of crack or cocaine were seized, and made a calculation as to how

much was sold at the drug point per day.11       Agent León nevertheless

conceded that drug sales were not the same every day.



        11
        On the third day of the sentencing hearing, Agent León
testified that "400 bags of coke" were seized, but on cross-
examination, stated that it was "400 bags of crack" that were
seized.

                                     -32-
               During    the     course       of    the     investigation,        78    video

recordings were made by a cooperating witness who was also not

presented as a witness.              A selection of the video recordings were

shown in edited form, jumping from one day to the next, skipping

days,   and     moving       between    different         times    of    the     day.     The

recordings depicted sales of substances identified by Agent León as

"either cocaine or crack"; he could not identify which precisely.

Video recordings were not made when no drug transactions were

occurring.

               Agent León's testimony regarding Alvarado specifically

was    based    on    his     personal    surveillance            and    interviews      with

cooperating witnesses, who were not presented as witnesses at

sentencing. He stated that he personally witnessed Alvarado at the

drug    point       during     the    night    in        March    and    in    April    2008.

Coincidentally,         no video recordings were made on those nights.

However,      Agent     León    positively         identified       Alvarado       in   video

recordings on fifteen different days.

               On    March     14,    2011,        the    final    day    of     sentencing

proceedings began with a discussion of how the Fair Sentencing

Act's new triggering drug quantities affected the mandatory minimum

sentence for Alvarado.               Defense counsel stated there was perhaps

evidence to sustain 28 grams of crack, enough for a mandatory

minimum of five years, but certainly not enough for the 280 grams

that would trigger the ten year mandatory minimum.                            The government


                                          -33-
retorted that it had proven Alvarado was responsible for 4.5

kilograms of crack, more than enough for the ten year minimum.

              Throughout the evidentiary hearings, counsel for Alvarado

pointed to the want of reliability of the evidence presented by the

government.      Specifically, counsel insisted that a considerable

part of Agent León's testimony relied on hearsay and double

hearsay,      that    his     drug    quantity     calculations       were     often

inconsistent and his averages were exaggerated to the point of

being implausible, and that the videos were taken at different

intervals,     with    none   being    taken     when   transactions       were     not

occurring.

              Nonetheless, the district court found that 3.06 kilograms

of    crack   were    attributable     to   Alvarado      for   his   role    in    the

conspiracy.      The court discussed the guidelines, and arrived at a

sentencing range of 120-135 months.                The court then imposed a

sentence within that range of 132 months for each count, to be

served concurrently, and a term of supervised release of ten years.

The minimum range determined by the court is the statutory minimum

for    §   841(b)(1)(A).       That    section     also    mandates    a     term    of

supervised release of no less than five years for those with a

criminal record, and ten years for those with certain kinds of

prior convictions.




                                       -34-
             2.    Ramírez's Sentencing Hearings

             At Ramírez's sentencing, Agent León testified that he

participated in the investigation of the Pámpanos drug point by

performing         surveillance,        reviewing        surveillance        videos,

interviewing       cooperating     witnesses,          confiscating      drugs,    and

providing support to colleagues who conducted surveillance at

Salistral.         Specifically,    he    conducted      an    investigation       from

November 2007 until June 13, 2008, surveilled Pámpanos personally

25 to 30 times, and viewed 78 video recordings taken by a witness

at Pámpanos. He also seized 399 baggies of cocaine in an apartment

which a contracted chemist and lab supervisor, José Mercado,

estimated to contain 0.2 grams per baggy.                     However, no official

laboratory results were entered into evidence during the sentencing

hearings.    Also, during his surveillance, Agent León never spotted

Ramírez, nor did he appear in any of the Pámpanos videos.

             Ernesto    Vidro,      a    cooperating          witness,    identified

Ramírez's role in the conspiracy during grand jury proceedings. At

sentencing, Agent León relayed this information, but Vidro was not

presented as a witness.

             As to Pámpanos in particular, Agent León calculated

averages     for     transactions       and     drug    quantities       relying    on

essentially the same information and dubious methodology as for

Alvarado.




                                         -35-
            Finally, Agent León testified that Ramírez's role as

supplier of cocaine to the Kennedy drug point to be cooked to

crack, was relayed to him by another cooperating witness, Ramón

González.    González, who also offered grand jury testimony, was

also not presented as a witness at sentencing.

            During   the    sentencing    hearing,   the    district     court

expressed concern about the evidence being presented:

            This is a bench hearing and you don't know
            because I may very well state that the hearsay
            is of such magnitude in this case that it
            borders and it tramples due process, because
            up to now is pure hearsay as to liability and
            ownership -- let me tell you all of the
            hearsay I've heard, because I've put them down
            here.

            As to ownership, purely hearsay.    As to
            supplier, purely hearsay.  As to quantity,
            purely hearsay, up to now.

Tr. of Sent. Hr'g. for Def. Ramírez, Feb. 17, 2010 at 43.

The   district   court     reiterated    this   concern    as   the   hearings

continued and requested that the government file a legal memorandum

"as to a sentence based purely on hearsay."

            As to Ramírez's sentence, the ten year mandatory minimum

was again a matter of discussion between the court and counsel.

Defense counsel alluded to the ten year supervised release term

Ramírez stood to receive and referenced an earlier statement by the

court that "a ten or twelve year sentence is not a Mickey Mouse

sentence," to which the court responded "[b]ut that doesn't mean

he's going to get a ten year sentence", clearly alluding to the

                                   -36-
mandatory minimum.      Tr. of Sent. Hr'g. for Def. Ramírez, Mar. 19,

2010 at 32.

            Thereafter,    the      court   reviewed        the     Government's

supplemental brief and the evidence admitted at the evidentiary

hearings, and found Ramírez responsible for 4.5 kilograms of

cocaine, resulting in a base offense level of 38.             Notwithstanding

the court's earlier apprehension and defense counsel's repeated

objections, the court clarified that the drug quantity amount was

determined giving:

            full credit to the amount of drugs that was
            determined   by   the   policeman    who   had
            surveillance, who performed surveillance in
            Sal[i]stral and at Pámpanos and who saw plenty
            of . . . videos of the drug transactions at
            Pámpanos and at the Salistral ward, and who
            interviewed the cooperators, and who had
            access, as I had access, to the grand jury
            transcripts.

Id. at 44-45.

The court discussed the relevant guideline factors for a sentencing

guideline range of 262-327 months.           Id. at 46.           The court then

imposed a sentence within that range of 162 months, for five counts

charged.    Upon release, Ramírez would be placed on supervised

release    for   ten   years   as   to   three   of   the    counts,     to   run

concurrently.

            Immediately thereafter, the court addressed Ramírez: "The

court has sentenced you way below the statutory maximum.                  So the

sentence is not illegal.       I could have sentenced you to life."           Tr.


                                     -37-
of Sent. Hr'g. for Def. Ramírez, Mar. 19, 2010 at 52.             Only § 841

(b)(1)(A) carries the possibility of a life sentence, and required,

at pre-FSA quantities which were applicable to Ramírez, a drug

quantity finding of at least 50 grams of cocaine base.

           If    there   is   any    doubt   that     the   district   court's

imposition of sentence was guided by its reliance on the threshold

drug amount that triggers the mandatory minimum of ten years, the

record provides the proverbial nail in the coffin.              The judgment

for Ramírez describes his offense as a conspiracy with intent to

distribute in excess of 50 grams of cocaine base, the triggering

amount for ten to life prescribed by § 841(b)(1)(A).

                              II.    Discussion

           On appeal, defendants challenged the district court's

findings at sentencing as to drug quantity. They essentially argue

that the court relied on hearsay, double hearsay, inconsistent

testimony and faulty calculations of average drug amounts based on

speculation, and unsupported by scientific data.                  After oral

argument, we ordered the parties to submit additional briefs on the

issue of whether the Supreme Court's recent decision in Alleyne v.

United States, 133 S. Ct. 2151 (2013), impacts this appeal.                   In

response to our supplemental briefing order, Ramírez and Alvarado

argue that Alleyne prohibits their sentences, because the district

court   made    individualized      drug   quantity    determinations    by   a




                                     -38-
preponderance of the evidence, without a jury's determination or

their admission.

          As I believe I have established, the record leaves no

doubt that the district court was at all times weighing the

evidence while targeting the mandatory minimum.         And it did so by

a preponderance of the evidence standard.     That it also considered

and determined the guideline range does not negate this fact.

Accordingly, Alleyne squarely applies, and defendants hold the

upper hand.

          The    relevant   statute   of   conviction    prohibits   the

"manufactur[ing], distribut[ing], or dispens[ing], or posess[ing]

with intent to manufacture, distribute, or dispense, a controlled

substance."     21 U.S.C. § 841(a)(1).     At the time of Ramírez's

sentencing, § 841 imposed a mandatory minimum sentence of twenty

years to life for drug offenses involving more than fifty grams of

crack cocaine.12    21 U.S.C. § 841(b)(1)(A)(iii), (viii) (2006),

amended by Pub. L. No. 111-220, 124 Stat. 2372, 2372 (2010)

(increasing this amount to 280 grams or more).          If the defendant

was responsible for five or more grams of crack cocaine, the law



     12
        The triggering drug amounts were modified via the Fair
Sentencing Act. Though the parties do not dispute, and assume in
their briefs, that the old crack cocaine quantities and punishments
apply, my brethren point out that Ramírez was sentenced in March
2010, before passage of the FSA, and is thus subject to penalties
as they stood before the FSA. Alvarado, on the other hand, would
perhaps reap the benefits of the FSA's more lenient crack cocaine
amount provisions.

                                 -39-
imposed a mandatory minimum sentence of five to forty years.                         21

U.S.C.        §   841(b)(1)(B)(iii),        (viii)       (2006),    amended    by   Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372, 2372

(2010) (increasing this amount to 28 grams or more).                          Lastly, a

defendant could be sentenced to between zero and twenty years for

violating section 841 with any unspecified amount of crack cocaine.

21   U.S.C.        §    841(b)(1)(C).13          These   factual    differences,     the

defendants argue, mean that the district court could not impose any

sentence despite their guilty plea, because it only made individual

drug quantity determinations by a preponderance of the evidence.

They therefore urge us to vacate their sentences and remand.

                  In Alleyne, the Supreme Court held that "facts that

increase the mandatory minimum sentence" to which a criminal

statute exposes a defendant, are "elements [that] must be submitted

to the jury and found beyond a reasonable doubt." 133 S. Ct. at

2158.        This holding was merely an extension of the Supreme Court's

prior decision in Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)

(holding that, besides a prior conviction, "any fact that increases

the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury, and proved beyond a reasonable

doubt.").




        13
        The            FSA   did   not   amend    the    relevant   portion    of   this
provision.

                                            -40-
          We have already had occasion to grapple with Alleyne and

its implications. Recently, in United States v. Harakaly, 734 F.3d
88, 94 (2013) we recognized an Alleyne error in the context of a

guilty plea involving a drug offense under § 841.            Although

Harakaly entered a straight plea of guilty, he had not admitted any

particular amount of drugs involved in the crime charged.      Id. at

91 ("When asked whether Harakaly conceded any drug quantity,

defense counsel stated that he did not.").      Harakaly's indictment

was silent on drug quantity.     Id.   Nonetheless, during sentencing,

the district court found Harakaly responsible for more than fifty

grams of methamphetamine, triggering a ten-year mandatory minimum

under § 841. Because we concluded that the district court violated

Alleyne, we found error, but held that it was harmless beyond a

reasonable doubt given the overwhelming evidence of drug quantity

against Harakaly.   Id. at 97.

          Like the Harakaly court, the district court here erred

when it made individualized drug determinations for Alvarado and

Ramírez by a preponderance of the evidence, and set a statutory

minimum based on that determination.      If the defendant waives his

right to a jury trial –- i.e., the right to, inter alia, have the

element of drug quantity proven beyond a reasonable doubt –- then,

in order to sustain a conviction, Alleyne logically requires the

defendant's admission of drug quantity. At the time they submitted

their guilty pleas, and all throughout sentencing proceedings,


                                  -41-
defendants       here   specifically      declined    to    admit      to   any    drug

quantity.     Therefore, to allow the judgment to stand as is, is to

sanction two convictions where an element of the offense has not

been pled to, or found by a jury beyond a reasonable doubt; quite

a flight in the teeth of Alleyne.

             As defendants' case was pending on appeal at the time the

Supreme Court handed down Alleyne, there is no question its holding

applies    here.        See   Griffith   v.     Kentucky,   479 U.S. 314,    328

(1987)("[A] new rule for the conduct of criminal prosecutions is to

be applied retroactively to all cases . . . pending on direct

review or not yet final. . . .").                    Unlike Harakaly however,

defendants here did not preserve their Alleyne claims below, and

only argued the error on appeal after we ordered supplemental

briefing    on    the    issue.     Accordingly,      review      of    Ramírez    and

Alvarado's Alleyne claim, is for plain error.                Cf.       Harakaly, 734
F.3d at 94 ("This court reviews unpreserved Apprendi errors for

plain error and preserved Apprendi errors for harmless error.");

see also United States v. Delgado-Marrero, 744 F.3d 167, 184 (1st

Cir. 2014).       Plain error review requires a defendant to show that

an error occurred; that the error was clear or obvious; and, that

the error affected substantial rights, or the outcome of the case.

United States v. Rodríguez, 675 F.3d 48, 64 (1st Cir. 2012). "Even

if a defendant can show all of this, we have discretion not to




                                         -42-
intervene if we conclude that the error does not distort the

fairness or integrity of the lower court proceedings." Id.

          On appeal, Alvarado exploits several aspects of Agent

León's testimony regarding drug quantity: that he did not know the

relative amounts of marijuana, heroin, and cocaine sold at the drug

point and could not conclude that crack was the substance most

sold; that he was unable to tell whether cocaine or crack was being

sold in any given transaction involving a white substance in a

transparent baggy; that his surveillance at the drug point was

partial and he made no notes; that he relied on unsupported

assertions of a cooperating witness that 1,000 baggies were sold

each day at the drug point; and that his testimony that 150

transactions occurred per hour was not credible.   Additionally, he

argues that the video recordings were unreliable and any averages

derived therefrom lack empirical underpinnings.    Specifically, he

claims that, since the video only recorded when there was movement

at the drug point, the footage did not represent an entire day's

worth of transactions nor did they account for fluctuations because

of weather or police activity.     Further, it is alleged it was

impossible to determine from the recordings what substance was

being sold in those transactions.      In relying on the videos,

Alvarado insists, Agent León made unsubstantiated and conclusory

assertions that out of an estimated 150 transactions per hour, 40

involved crack.


                               -43-
            Similarly, as to the specific issue of drug quantity,

Ramírez also identifies significant flaws with the government's

evidence.    Ramírez likewise claims that the drug quantity evidence

introduced by the Government was unreliable and that his due

process rights at sentencing were violated.           As to the evidence

introduced     to   determine   the   proper   drug     quantity   amount

attributable to him from the Pámpanos drug point, Ramírez points

out that: the videos do not allow for proper differentiation

between crack and cocaine sold; the only evidence linking Ramírez

to the drug point is based on double hearsay of what one drug gang

leader allegedly told Vidro; reliance on information obtained from

Vidro was unreliable because his grand jury testimony reflects that

he could not remember how many baggies of cocaine were sold at the

drug point;14 the 0.2 gram per baggy figure was based on double

hearsay evidence from a laboratory supervisor without production of

written laboratory results nor any indication that the laboratory

supervisor weighed the drugs personally; and the estimates of

average daily amounts sold of 200 grams per day were based on

insufficient sampling based only on one day rather than a broader

set of days.    Further, Ramírez notes the discrepancy between drug



     14
       In his grand jury testimony, Vidro stated that, "what I can
recall is the last day I worked I sold 14 packages of cocaine and
each one contained 25 baggies. . . . It was not a very good day,
not a bad day. It was just mid week, it was a Wednesday." When
asked on which days more drugs were sold at the drug point, Vidro
answered, "Fridays and Saturdays."

                                  -44-
amounts attributable to various defendants from conduct at the

Pámpanos drug point, noting that, in Alvarado's case, the weight

determined per baggy was 0.075 grams while in his case, the weight

per baggy was 0.2 grams.      As to Salistral, Ramírez argues that

since no videos were taken at the drug point and no drug quantity

determination was made as to that drug point, evidence drawing any

drug quantity amount attributable to him is unreliable.

             In Harakaly, we affirmed the district court's conviction

under the more lenient harmless error standard, and found that

notwithstanding the Alleyne error, there was overwhelming evidence

of drug quantity sufficient to trigger the heightened penalty

provision.     Harakaly, 734 F.3d at 96 (finding evidence of drug

quantity overwhelming where defendant, at the change of plea

hearing, acknowledged the accuracy of an account from a co-

conspirator that he had delivered to co-conspirator an amount of

drugs far exceeding the triggering amount).     Here, the government

has marshaled no such evidentiary effort, and Ramírez and Alvarado

have accurately and appropriately pointed us to serious flaws in

the government's case.       Perhaps most telling of all, is the

district court's own recognition that the evidence presented by the

government at sentencing, was largely hearsay and deficient to the

point of trampling due process.

             If the Sixth Amendment still allowed the district court

to make drug quantity findings for determining mandatory minimums


                                 -45-
by a preponderance of the evidence –- without any admission from

the defendants -– perhaps my conclusion would differ. However, the

Supreme Court has clarified the significance of mandatory minimum

sentences under federal law, and, on these facts, I find the

majority's view unpersuasive, that the application of Alleyne can

be avoided.   Accordingly, the error here is plain.       Furthermore,

given the serious evidentiary weaknesses in the government's case,

it is obvious that the conviction rests on evidence that would

likely not be admissible had the case, or the element of drug

quantity   alone,   been    submitted    to   a   jury.   Under   these

circumstances, the district court's Alleyne error clearly distorted

the fairness and integrity of the trial court proceedings.

Rodríguez, 675 F.3d at 64.

           In Delgado-Marrero, we found reversible error, under

plain error review, where the court, after trial and on a special

verdict question, failed to instruct the jury that the element of

drug quantity was to be determined beyond a reasonable doubt.

Delgado-Marrero, 744 F.3d at 188-89. We further noted that, due to

the shortcomings of the drug quantity evidence presented by the

government, this was not "a case in which the evidence tying the

defendant to the charged conspiracy involved drugs that were

indisputably in excess of the requisite amounts."         Id. at 189.

(citations omitted).       In Delgado-Marrero, the evidence of drug

quantity presented by the government was merely contestable, yet we


                                  -46-
found that contestability enough to warrant reversal.      In this

case, however, the evidence proffered by the government is clearly

unreliable and, moreover, likely inadmissible at a jury trial.

Therefore, Delgado-Marrero's reasoning on this point is all the

more persuasive, on these facts.

           As to the proper remedy, our recent decision in United

States v. Pena, 742 F.3d 508 (1st Cir. 2014) suggests the way

forward.   In Pena we found reversible Alleyne error where the

defendant pled guilty to an underlying drug offense, and the court

later found, by a preponderance of the evidence, that death had

resulted from the defendant's drug dealing, thus exposing the

defendant to a higher mandatory minimum sentence; an element not

pled to nor found by a jury beyond a reasonable doubt. Id. at 514.

We remanded for resentencing for the underlying offense only,

excluding the "death resulting" charge, and refused to allow the

government, in part because of Double Jeopardy considerations, to

re-indict Pena and seek a conviction for "death resulting" by way

of a special sentencing jury.     Id. at 509.

           In Pena we recognized that, though perhaps not warranted

in every case, a typical solution for an Alleyne error is to remand

for resentencing.   Id. at 515.   We noted that "Post-Apprendi cases

are also instructive, because Alleyne is an extension of the

Apprendi doctrine" and that the remedy for an Apprendi error is

"usually a simple remand to the district court for resentencing."


                                  -47-
Id. at 518 (internal quotations and citations omitted). We further

noted that "[e]ven on plain error review, several of our sister

circuits likewise held that a remand for resentencing by the

district judge on the charge of conviction was required." Id.

             Indeed, as noted in Pena, the Second, Sixth, and Tenth

Circuits have, on plain error review, remanded for resentencing

where, as here, the defendant pled guilty to drug crimes, but not

to drug quantity, and the lower court endeavored to make drug

quantity findings by a preponderance of the evidence in violation

of Apprendi.    Id. at 518 n.12; see also United States v. Doe, 297
F.3d 76, 93 (2d Cir. 2002)(remanding for resentencing, on plain

error review, where defendant pled guilty to drug crimes without

specified drug quantity and the district court made quantity

findings by a preponderance standard); United States v. Campbell,

279 F.3d 392, 397, 402 (6th Cir. 2002)(same); United States v.

Cernobyl, 255 F.3d 1215, 1221 (10th Cir. 2001)(same). I would find

this occasion appropriate for following this same path, and would

order the district court to re-sentence Ramírez and Alvarado to

crimes that require no drug quantity determination.

             Contrary to what my brethren suggest, my view of this

matter in no way encroaches on a trial court's fact finding

function at sentencing.     A trial court's duty, and discretion, to

find facts in order to determine a proper sentence under the

guidelines    remains   untouched.   However,   "[e]stablishing   what


                                 -48-
punishment is available by law[,] and setting a specific punishment

within the bounds that the law has prescribed are two [very]

different things." Alleyne, 133 S. Ct. at 2163 (citation omitted).

Courts remain free to determine the appropriate sentence only

after, in the absence of a plea of guilty to all elements, a jury

has determined the adequate statutory range. The latter, it can no

longer do without the factual findings of a jury.

                         III.   Conclusion

          That the new sentences the district court might impose

pursuant to my proposed order -- within the twenty year maximum

allowed by § 841(b)(1)(C) -- could very well be identical to the

one the majority allows to stand today, is irrelevant.       Though

resentencing might ultimately seem formalistic if the same sentence

results, whereas the facts found by the district court here

aggravated the legally prescribed range of punishment, the Sixth

Amendment has been disregarded.        Alleyne, 133 S. Ct. at 2162.

Accordingly, I respectfully dissent.




                                -49-